UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

V. CASE NO. 8:16-CR-134-T-17JSS
EDWARD BRIGHT.

ORDER

This cause is before the Court on:

Dkt. 104 Motion for New Trial

Dkt. 105 Response

Defendant Edward Bright, pro se, moves for a new trial based on newly discovered
evidence, pursuant to Rule 59(b). Defendant Bright contends his sentence should
be vacated and remanded based on an intervening change in the law, the decision
of the United States Supreme Court in Rehaif v. United States, 139 S.Ct. 2191 (2019),
which renders Defendant Bright actually innocent of Defendant's convictions for possession

of a firearm by a convicted felon

1. Background

In Count 1 of the Indictment, Defendant Bright was charged with being a
felon in possession of a firearm, in violation of 18 U.S.C. Secs. 922(g)(1) and 924(e).

Defendant Bright filed a Motion to Suppress, which was referred to Magistrate
Judge Sneed for a hearing and a Report and Recommendation. (Dkt. 25). A Report
and Recommendation was entered in which it was recommended that the Motion to
Suppress be denied. (Dkt. 46). The Court overruled the objections to the Report and

Recommendation, and adopted it; the Court denied the Motion to Suppress.

This case was set for a bench trial; the Government and Defendant Bright filed
a Joint Stipulation of facts. (Dkt. 52). The Joint Stipulation includes a stipulation that
when Defendant Bright possessed a firearm, Defendant was a convicted felon. On
April 21, 2017, Defendant Bright was adjudicated guilty on Count 1. (Dkt. 55).
Defendant Bright was sentenced on July 27, 2018. (Dkts. 91..94).
At sentencing, the Government made a motion for a 4-level downward departure pursuant to
USSG 5K1.1. (Dkt. 77). Defendant Bright requested two additional levels, which the

_ Government did not oppose. The Court granted Defendant’s Motion, and departed a total of 6
levels. The U.S. Probation Office determined that Defendant Bright was an armed career
criminal, USSG Sec. 4B1.4, based on three prior state drug convictions listed in the Indictment.
With a Criminal History Category VI, Defendant Bright’s advisory guidelines range was 188 to
255 months imprisonment. Defendant Bright faced a statutory mandatory minimum term of
fifteen years on Count 1. Defendant Bright was sentenced to a term of imprisonment of 84

months; a term of supervised release of 60 months, anda special assessment fee of $100.00.

Defendant Bright did not file a direct appeal of his conviction and sentence,

nor did Defendant Bright seek post-conviction relief.
2. Discussion

While Defendant Bright has brought the Motion for New Trial under Fed.
R. Civ. P. 59, the Court construes Defendant’s Motion to be brought under
Fed. R. Crim. P. 33. |

A motion for new trial based on newly discovered evidence must be filed
within three years of the verdict or the finding of guilty Fed. R. Crim. P. 33(b)(1).
In order to obtain a new trial based on newly discovered evidence, Defendant
must show the following: 1) the evidence was discovered after the trial;
2) Defendant exercised due diligence in discovering the evidence; 3) the
evidence is not merely cumulative or impeaching; 4) the evidence is material; and
5) based on the evidence a new trial would probably produce a different result.
“The failure to satisfy any one of these elements is fatal to a motion for new trial.”
United States v. Ochoa-Vasquez, 179 Fed. Appx. 572, 575 (11" Cir. 2006)(citation
omitted). Motions for new trial based on newly discovered evidence are highly
disfavored. United States v. Campa, 459 F.3d 1121, 1151 (11" Cir. 2006).

In response to Defendant Bright’s Motion, the Government argues that Defendant
Bright does not cite any evidence that was discovered after trial, but bases his Motion
on a new legal decision. The Government argues that a change in the law does not
constitute newly discovered evidence for purposes of Rule 33. United States v. King,
735 F.3d 1098, 1109 (9" Cir. 2013); United States v. Granza, 427 F.2d.184, 186
(5" Cir. 1970).
The Government further argues that Defendant Bright does not show that
a new trial would produce a different result. Defendant Bright does not
contend that he did not know he was a felon. The evidence shows that Defendant
Bright knew he was a felon. The undisputed facts of the PSR shows that Defendant
Bright had at least four felony drug convictions. In a post-Miranda interview with
agents with the Bureau of Alcohol, Tobacco, Firearms and Explosives, Defendant

Bright stated that he was a felon.

' After consideration, the Court finds that Defendant Bright has not cited any ©
newly discovered evidence, or shown that a new trial would probably produce
a different result. The Court therefore denies Defendant Bright’s Motion for
New Trial. Accordingly, it is |

ORDERED that pro se Defendant Edward Bright’s Motion for New Trial
(Dkt. 104) is denied.

BR

DONE and ORDERED in Chambers in Tampa, Florida on this ZO
day of November, 2019. ,

  

 

ani,

 

IEE ed Lfetsee

C — oo _” Senior United States Distriet Judge

 

Copies to:
All parties and counsel of record
Pro Se Defendant:

Edward Bright

67445-0018

ASHLAND
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels

P.O. Box 6001

Ashland, KY 41105
